DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 4/15/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 17/140,638 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 26: It’s unclear as to how the contact surface of the second black further contacts the side surface of the first block when it was previously recited in claim 16 that the contact surface is in contact with the front surface of the first block.  It appears a second contact surface contacts the side surface of the first block such as shown in fig. 3 (emphasis added).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-26 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stenekes (CA 2,159,941) in view of Loy (US 891,495).
With regard to claim 16: Stenekes discloses a hardscaping unit (figs. 5-6), comprising: 
a first block (22) including a front surface (M) and a back surface (N), the front surface spaced from the back surface in a direction, the front surface defining a notch (A) having a base and an opening, the base having a base length extending in a first direction, the first direction extending from a first side wall of the first block to a second sidewall of the first block (22), the opening having an opening length extending in the first direction, the first block (22) defining a first portion that includes the back surface (figs. 5-7); and 
a second block (24) including a contact surface in contact with the front surface of the first block such that the first block (22) and the second block (24) are fixedly attached to one another to form a combined block (22 and 24), the second block (24) defining a second portion (fig. 7); 
wherein the first block (22) includes a first material, the second block (24) includes a second material, the first portion includes the first material and is devoid of the second material, the second portion includes the second material and is devoid of the first material, and the combined block (22 and 24) defines a third portion that includes both the first material and the second material, the third portion positioned between the first portion and the second portion with respect to the direction (fig. 7).  
Stenekes does not disclose that the opening length is equal to or greater than the base length.
However, Loy discloses a first block {3} comprising notches (receiving ribs 9} having an opening
length that is equal to the base length for receiving a second block (facing tile, 1} that is cast upon the
first block (3) (fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the notches of Stenekes to have the opening length equal to the base
length such as taught by Loy yielding the predictable results of providing a known means for interlocking
the first and second block. No new or unpredictable results would be obtained from changing the shape
of the notches to comprise a known shape such as taught by Loy. Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.

    PNG
    media_image1.png
    321
    413
    media_image1.png
    Greyscale

Fig 7: Stenekes (CA 2,159,941)
With regard to claim 17: Stenekes discloses that the third portion includes the front surface of the first block (22) (figs. 6-7).  
With regard to claim 18: Stenekes discloses that the second portion includes an entirety of the second block (24).  
With regard to claim 20: Stenekes discloses that the first block (22) includes a plurality of notches (undercuts), and the notch is one of the plurality of notches (undercuts) (fig. 7).  
With regard to claim 21: Stenekes discloses that the second block (22) includes a protrusion (B) configured to engage with the notch (A) (fig. 7).  
With regard to claim 22: Stenekes discloses that the second block (22) includes a face surface configured to look like natural stone (fig. 7; abstract).  
With regard to claim 23: Stenekes discloses that the front surface (M) lies in a first plane and the back surface (N)  lies in a second plane (fig. 7).  
With regard to claim 24: Stenekes discloses that the first plane and the second plane are substantially parallel to each other (fig. 7).  
With regard to claim 25: Stenekes discloses that the contact surface lies in a third plane that is parallel to the first plane (figs. 6-7).  
With regard to claim 26: As best understood, Stenekes discloses that an additional first block (60) includes a side surface that lies substantially within a fourth plane that is perpendicular to a first plane at a front surface, and wherein a second contact surface of a second block (68, facing material) contacts the side surface of the additional first block (60) (fig. 9).  
With regard to claim 29: The combined block (22 and 24) of Stenekes is devoid of any portion of the first block (22) being nested between portions of the second block (24) with respect to the direction, the combined block (22 and 24) is devoid of any portion of the second block being nested between portions of the first block (22) with respect to the direction, or both.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stenekes (CA 2,159,941) view of Loy (US 891,495) and in further view of Brownlee (US 4,185,131).
With regard to claim 27: Stenekes does not disclose an adhesive positioned between the first block and the second material.  
However, Brownlee discloses applying a bonding agent (14) to a first block (10) for adhering to a second material (12, facing composition) applied thereafter (col. 5, lines 15-24}.
It would have been obvious to one ordinary skill in the art before the effective fling date of the claimed invention to modify the hardscaping unit of Stenekes previously modified by Loy to include an adhesive (bonding agent) between the first and second material such as taught by Brownlee in order to provide further means of securing the first block to the second block. No new or unpredictable results would be obtained from including a bonding agent between the first and second black in order to provide further securement.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stenekes (CA 2,159,941) view of Loy (US 891,495) and in further view of Hammer (US 2015/0071715 A1).
With regard to claim 28:  Stenekes in view of Loy does not disclose that the first material is a dry cast concrete, and the second material is a wet cast concrete, and where the second material has a higher moisture content than the first material.  
However, Hammer et al. discloses a block assembly (10) that combines the advantage of wet- cast and dry-cast blocks, wherein face blocks (12) are wet-cast to provide enhanced freeze-thaw resistance compared to dry-cast blocks and anchored blocks (14) behind the face blocks (12) that are dry-cast (par. 0091-0092).
It would have would been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hardscaping unit of Stenekes previously modified by Loy to have the first material include a dry cast concrete and the second material include a wet cast concrete such as taught by Hammer et al. in order to provide the exposed material of the combined block with enhanced freeze thaw resistance compared to dry-cast material. 
Response to Arguments
Applicant's arguments filed 4/15/22 have been fully considered but they are not persuasive. 
Applicant argues that the Office Action fails to consider the claimed invention as a whole, including discovering the source/cause of a problem, when establishing obviousness view Stenekes and Loy.  Applicant submits that to prevent the formation of gaps, the notch in the at least one contacting
surface of the first block is configured such that “the opening length extend|[s] in the first direction that is equal to or greater than the base length,” as recited in claim 16.
Examiner submits that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Examiner notes that while the claimed notch has an opening length extend|[s] in the first direction that is equal to or greater than the base length, par. [0042] of the instant specification discloses the length of the opening may be less than the length of the base surface.  Further, par. [0043] of the instant application discloses that the notch  may be constructed to have various widths, lengths, and depth.  While the notch aids in the joining of the blocks, there appears to be no criticality to the configuration of the notch as argued with respect to a smaller gap or no gap.
Applicant further argues that modifying the dovetail configuration of Stenekes with a notch configuration as described by Loy would render Stenekes unsatisfactory for its intended purpose.
Examiner respectfully disagrees, Loy discloses a second block mechanically interlocked with a first block. To substitute one known interlocking means for another would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. No new or unpredictable results would be obtained from changing the shape of the notches to comprise a known shape such as taught by Loy. Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
Regarding the rejection of claim 26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, applicant argues that the claim has been amended to recite that the “second block further contacts the side surface of the first block.”
Examiner respectfully submits the claim recites that “the contact surface” of the second block further contacts the side surface of the first block, which does not appear to be the case in view of figure 3 of the instant application.   In view of figure 3, it appears a second contact surface contacts the side surface of the first block (emphasis added).
The rejection of claim 29 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of the arguments filed 4/15/22.

Allowable Subject Matter
Claim 30 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The combination of all the elements of the claimed hardscaping unit including a first block comprising a notch with an opening having an opening length greater than a base length is not adequately taught or suggested in the cited prior art of record. While individual elements of the
claimed invention are known in the art, the combination of elements would not have been obvious without relying improper hindsight.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195. The examiner can normally be reached 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE T FONSECA/Primary Examiner, Art Unit 3633